Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed on 1/19/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the search would require different search foci, including different classification, keyword, and electronic resources.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“exhaust gas purification apparatus”: “the exhaust gas purification apparatus 93 may be a ceramic catalyst substrate that supports a catalyst [emphasis added]”
“switching unit”: “switching unit 94 has a driver 95 and a valve member 96 driven by the driver 95 [emphasis added]”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a circumstance direction” in lines 2-3. It is unclear what is meant by this limitation.
Claim 1 recites “non-linear portions are radially arranged.” The term “portion” is not in itself structural; it is unclear what this refers to. Is it a non-linear path formed by the cells in the cell array? For the purposes of examination, this is how the limitation is being interpreted.
Claim 2 recites “axial lines that extend in the radial direction.” Axial lines extend along an axis, and radial lines extend along a radius. The two are orthogonal in a cylindrical shape such as that of the claimed heater, therefore it is unclear what is meant by this limitation.
Claims 4 and 5 recite “the cell.” However, a plurality of cells has been recited in claim 1. It is being interpreted as “at least one cell.”
Claim 5 recites “a round surface is formed at at least one or each corner of the cell.” However, this depends on claim 4 which recites that the cell has a polygonal opening shape. These limitations are contradictory, as a polygonal shape would not have round surfaces. Furthermore, it is unclear how a surface can be formed at a corner.
Claim 9 recites “along a circumstance direction.” It is unclear what is meant by this limitation.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (EP 3282105 A1, hereinafter “Hashizume,” cited on Applicant’s IDS) in view of Ido et al. (EP 2375020 A2, hereinafter “Ido,” cited on Applicant’s IDS).
Regarding claim 1, as best understood, Hashizume discloses a heater [Fig. 1 and Par. 0001] comprising: 
a conductive ceramic [Par. 0010] cylinder tube [tube 21, ] in which cell-arrays [concentric groups of cells 30] are concentrically arranged [Fig. 3], each cell-array including cells [each cell 30] which are arranged in a circumstance [see 112(b) above] direction of the ceramic cylinder tube; 
a first electrode [12], and a second electrode [13] electrically coupled to an outer wall portion of the ceramic cylinder tube [Par. 0030], and
non-linear portions [the non-linear route formed by the cells and indicated by the arrow R1 in Fig. 3] are radially arranged in the ceramic cylinder tube, each non-linear portion extending in a radial direction of the ceramic cylinder tube while having a plurality of bends or curves between the inner wall portion and outer wall portion of the ceramic cylinder tube [as indicated in Fig. 3], and the Par. 0032 and Fig. 3].

    PNG
    media_image1.png
    641
    497
    media_image1.png
    Greyscale

Hashizume differs from the claimed invention in that the electrodes of Hashizume are both on the outside of the tube, rather than having an inner and outer electrode as claimed.
However, Ido teaches, in a heater [Fig. 2, a heater as described in Par. 0010] comprising a conductive ceramic cylinder tube [Par. 0027] in which cell-arrays [groups of cells 122] are concentrically arranged [Fig. 2], each cell-array including cells [each cell 122]: an inner electrode [138] electrically coupled to an inner wall portion of the ceramic cylinder tube [Par. 0033]; and 
an outer electrode [135] electrically coupled to an outer wall portion of the ceramic cylinder tube [Par. 0033], wherein current flows between the two electrodes. The advantage of the concentric electrode structure of Ido versus the conventional exterior electrode structure of Hashizume is that in the conventional electrode structure, “current is less likely to flow so that Ido Par. 0032], and the concentric structure with an inner and outer electrode, in contrast, allows current of low along radial directions, improving the heating of the honeycomb structure (and, in turn, the catalyst efficiency) [Ido Par. 0033]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Hashizume by replacing the first and second electrode of Hashizume with an inner and outer electrode of Ido in order to improve heating uniformity. 
Regarding claim 2, as best understood, Hashizume teaches the non-linear portion includes a plurality of first cell-walls [walls 33, 34, and parallel walls extending in the radial direction in Fig. 3 and Fig. 1] that extend in a radial direction of the ceramic cylinder tube [as defined, Fig. 3], and the plurality of first cell-walls are arranged alternately between adjacent axial [see 112(b), above] lines that extend in the radial direction of the ceramic cylinder tube [such as adjacent walls 33, 34, Fig. 3].
Regarding claim 3, as best understood, Hashizume teaches the non-linear portion includes a plurality of second cell-walls [annotated Fig. 3 below] that extend so as to cross the axial line, and adjacent first cell-walls on the same axial line are coupled via one first cell-wall on an adjacent axial line and two second cell-walls [Fig. 3].

    PNG
    media_image2.png
    580
    721
    media_image2.png
    Greyscale

Regarding claim 6, Hashizume discloses the number of bends or curves of the non-linear portion is greater than the number of cell-arrays [Fig. 3 shows 6 cell-arrays and 12 bends; the number of bends in this configuration will be approximately twice the number of cell-arrays].
Regarding claim 7, Hashizume as modified by Ido teaches (Ido teaches) the inner and outer electrodes being tube-like electrodes, and as set forth in claim 1 above, the electrodes of Ido are those of Ido.
Regarding claim 8, Hashizume as modified by Ido teaches (Ido teaches) the tube-like electrode is formed across an entire region of an inner surface of the inner wall portion of the ceramic cylinder tube or is formed across an entire region of an outer surface of the outer wall portion of the ceramic cylinder tube [both; see Ido Fig. 2]. (As set forth in claim 1 above, the electrodes of Ido are those of Ido.)

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Ido, as applied to claim 1, and further in view of Kasai et al. (US 2014/0010720 A1, hereinafter “Kasai”).
Regarding claim 4, Hashizume fails to teach each cell having a polygonal opening shape. However, Kasai teaches, in a heater having cells, at least one cell has a polygonal opening shape [Figs. 1-2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified Hashizume by the apparatus of Kasai by replacing the cells of Hashizume with the polygonal-shaped cells of Kasai as indicated by Kasai because it amounts to a simple substitution of one cell shape for another, with predictable results (allowing a path which is not short/straight).
Regarding claim 5,  as best understood, Hashizume discloses a round surface is formed at each corner of the cell [the second cell-walls in Annotated Fig. 3 are rounded and located at each corner].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Ido, as applied to claim 7, and further in view of Omiya et al. (US 2016/0215667 A1, hereinafter “Omiya).
Regarding claim 9, as best understood, the modified Hashizume discloses the apparatus set forth above but fails to teach grooves. However, Omiya teaches, in a heater having an electrode [21] on the outside of the cells [see Figs. 1, 5], the electrode is provided with grooves [8] that are arranged along a circumstance [see 112(b) above] direction of the tube-like electrode [Fig. 1 shows the groove 8 extending the length of the electrode]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Omiya Par. 0043]
Furthermore, Hashizume-Ido teaches the outer electrode being a tube-like electrode, and Omiya teaches a plurality of grooves on the two exterior electrodes as well as around the circumference of the cells, and one of ordinary skill would have been motivated to place a plurality of grooves in the singular annular electrode where each of the grooves in the cell cylinder, so the combined references teach the tube-like electrode is provided with grooves as claimed.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Ido, as applied to claim 1, and further in view of Ichikawa et al. (US 2005/0107244 A1, hereinafter “Ichikawa”).
Regarding claims 10 and 11, Ido (and thus the modified Hashizume-Ido as set forth above) fails to teach 0.3 or 0.6 < (R1/R2) is satisfied, where R1 represents an inner diameter of the ceramic cylinder tube, and R2 represents an outer diameter of the ceramic cylinder tube. However, Ido teaches a ration of an inner diameter to a ceramic cylinder tube to an outer diameter of a ceramic cylinder tube is approximately 0.25 [Par. 0015].
However, Ichikawa teaches, in a catalyst body, a ratio of an inner diameter to an outer diameter is “about 0.5 or less,” or, in other cases, “0.8 or less” [Ichikawa Par. 0188], and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus Ichikawa Par. 0188].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Ido, as applied to claim 1, and further in view of Brück et al. (US 6397588 B1, hereinafter “Brueck”) and further in view of Brown et al. (US Pat. 5657626, hereinafter “Brown”).
Regarding claim 12, Hashizume as modified by Ido disclose the heater of Claim 1. Hashizume discloses the heater being an exhaust gas treatment device [see both Hashizume and Ido Par. 0001], but fail to disclose the specific structure of the system.
Regarding the flow passage and exhaust gas purification apparatus, Brueck teaches a system [Fig. 3] comprising a flow passage [9] in which an exhaust gas flows; 
an exhaust gas purification apparatus [catalytic converter 6, Fig. 3, equivalent to a ceramic catalyst substrate because it performs substantially the same function in substantially the same manner] provided downstream of the heater in a flow direction of the exhaust gas in the flow passage [Fig. 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Hashizume by placing it in an exhaust gas treatment system as taught by Brueck because it amounts to a simple substitution of one exhaust gas treatment/purification system known in the art for another with predictable results.
“fluidic apparatus” 14, Fig. 1, equivalent to the claimed driver and valve because it performs substantially the same function, directing fluid through one or another flow channel, in substantially the same manner] that switches between first and second flow channels, the first flow channel being provided by the cells of the ceramic cylinder tube included in the heater, and the second flow channel being provided by a tube hole that is surrounded by the cells of the ceramic cylinder tube [see Annotated Brown Fig. 1 below].

    PNG
    media_image3.png
    312
    644
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the system of the modified Hashizume to include a first flow channel, second flow channel, and switching unit as taught by Brown in order to approve the efficiency of the catalyst [Brown Col. 2 lines 42-48].
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Examiner, Art Unit 3761